11-0228
     Haynes v. Zaporowski


 1                                UNITED STATES COURT OF APPEALS

 2                                          FOR THE SECOND CIRCUIT


 3                                           SUMMARY ORDER


 4   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
 5   A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
 6   GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S
 7   LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
 8   THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
 9   ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY
10   CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
11   REPRESENTED BY COUNSEL.

12          At a stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood
13   Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on the 2nd day of
14   April, two thousand thirteen.


15   Present:       AMALYA L. KEARSE,
16                  SUSAN L. CARNEY,
17                  J. CLIFFORD WALLACE*,

18                                           Circuit Judges.

19   _____________________________________________________

20   TIMMIE L. HAYNES,

21                                                  Plaintiff-Appellant,

22                                 - v. -                                        No. 11-0228


23   DAVID ZAPOROWSKI, New York State Parole Officer, Supervisors of
24   David Zaporowski, New York State Division of Parole, BOBBIE HUWYLER,
25   JENNY L. WELENTA, Special Agent, ROBERTA KANE, Special Agent,

26                                       Defendants-Appellees.
27   _____________________________________________________


     *      Honorable J. Clifford Wallace, Judge, of the United States Court of Appeals for the Ninth
            Circuit, sitting by designation.
1    Appearing for Appellant:       Arthur S. Linker, Daniel A. Edelson, Katten Muchin Rosenman, N.Y., N.Y.

2    Appearing for Appellees
3    Kane and Welenta:              William J. Hochul, Jr., United States Attorney, for the Western District of
4                                   New York, Michael S. Cerrone, Assistant United States Attorney, Buffalo,
5 N.Y.
6   Appearing for State
 7   Appellees:                     Eric T. Schneiderman, Attorney General of the State of New York, Barbara
 8                                  D. Underwood, Solicitor General, Andrea Oser, Deputy Solicitor General,
 9                                  Zainab A. Chaudhry, Assistant Solicitor General, Albany, N.Y.


10          Appeal from the United States District Court for the Western District of New York.

11           This cause came on to be heard on the record from the United States District Court for the Western
12   District of New York, and was submitted.

13         ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the
14   judgment of said District Court be and it hereby is affirmed in part and vacated and remanded in part.


15           Plaintiff Timmie L. Haynes appeals from a judgment of the United States District Court for the
16   Western District of New York, Richard J. Arcara, Judge, dismissing his amended complaint against
17   defendants David Zaporowski et al. for alleged violations of federal and state law in connection with
18   searches and seizures of Haynes's property by Zaporowski, his parole officer. The district court granted
19   defendants' motions to dismiss the amended complaint for failure to state a claim on which relief can be
20   granted. On appeal, Haynes contends principally that he adequately pleaded (1) that Zaporowski's
21   warrantless searches and seizures violated his rights under the Fourth Amendment to the Constitution, as
22   made applicable to the states under the Fourteenth Amendment, on the grounds (a) that the searches were
23   not reasonably related to Zaporowski's duties as a parole officer, and (b) that the searches were conducted
24   as a means for federal law enforcement officers to obtain information without a warrant, and (2) that the
25   seizure of Haynes's legal papers violated his constitutional right of access to the courts. Haynes also
26   contends that even if his federal claims were properly dismissed, the district court should have declined
27   to exercise supplemental jurisdiction over his state-law claims. For the reasons that follow, we conclude
28   that the amended complaint, with all reasonable factual allegations and reasonable inferences therefrom
29   taken as true, failed to state a plausible federal claim, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and
30   we therefore affirm so much of the judgment as dismissed Haynes's federal claims. However, we agree
31   with Haynes that the district court should have declined to exercise supplemental jurisdiction over his
32   state-law claims, and we remand for entry of an amended judgment dismissing those claims without
33   prejudice. We assume the parties' familiarity with the underlying facts and procedural history of the case.
34




                                                           2
 1   A. Fourth Amendment Claims

 2           Inherent in authorized postconviction supervision is a diminution of the probationer's right to
 3   privacy. See, e.g., Samson v. California, 547 U.S. 843, 852 (2006); United States v. Knights, 534 U.S.
4   112, 121 (2001); Griffin v. Wisconsin, 483 U.S. 868, 874-75 (1987). "When an officer has reasonable
 5   suspicion that a probationer subject to a search condition is engaged in criminal activity," the officer's
 6   search of the probationer's residence without a warrant does not violate the Fourth Amendment. Knights,
 7 534 U.S. at 121; see, e.g., People v. Huntley, 43 N.Y.2d 175, 179, 401 N.Y.S.2d 31, 33 (1977) ("Huntley")
 8   ("parolee's constitutional right to be secure against unreasonable searches and seizures is not violated when
 9   his apartment is searched, without a search warrant, by his parole officer if the latter's conduct is rationally
10   and reasonably related to the performance of his duty as a parole officer"); United States v. Newton, 369
11 F.3d 659, 666 (2d Cir. 2004) ("Huntley's articulation of a reasonable relationship rule for warrantless
12   parole searches is 'coextensive with the requirements of the Fourth Amendment.'" (quoting United States
13   v. Grimes, 225 F.3d 254, 259 n.4 (2d Cir. 2000))).

14           A parole board, "[i]n order to discharge its statutory duty, . . . must obtain all the facts and
15   circumstances surrounding a parole violation." United States ex rel. Santos v. New York State Board of
16   Parole, 441 F.2d 1216, 1218 (2d Cir. 1971). Thus, this Court "ha[s] long recognized a duty on the part of
17   the parole officer to investigate whether a parolee is violating the conditions of his parole." United States
18   v. Reyes, 283 F.3d 446, 459 (2d Cir. 2002) ("Reyes").

19           Here, Haynes had completed serving a prison term in 2008 and was subject to parole supervision
20   from January 2008 until at least June 2009; on July 3, 2008, he was arrested and detained for violating his
21   parole; the parole violation charges were upheld by the New York State Division of Parole on August 28,
22   2008. Zaporowski searched Haynes's apartment on July 9, 2008, and on July 31, 2008. Although Haynes
23   alleged that Zaporowski conducted the searches as revenge for Haynes's pursuit of a lawsuit against
24   another parole officer--and contended in addition that there could be no basis for searching his apartment
25   while he was detained--those assertions, in light of the above principles, provided no plausible basis for
26   a Fourth Amendment claim given that the searches and seizures were conducted by the parole officer while
27   parole-violation charges against Haynes were pending.

28            For largely the same reason, the amended complaint failed to state a plausible claim against
29   Zaporowski or defendants Jenny L. Welenta and Roberta Kane, law enforcement agents of federal
30   agencies, on the basis of Haynes's assertion that Zaporowski conducted the searches and seizures "as an
31   investigator and agent for" the federal agents "and not for any reason otherwise reasonably and
32   substantially related to parole supervision" (Haynes brief on appeal at 25; see, e.g., amended complaint
33   at 5, 9). Although Zaporowski seized documents that he promptly turned over to Welenta, and the United
34   States subsequently brought criminal charges against Haynes, "the objectives and duties of probation
35   officers and law enforcement personnel are unavoidably parallel and are frequently intertwined," Reyes,
36 283 F.3d at 463. As indicated above, Zaporowski's duties as a parole officer included investigation into
37   the parole-violation charges pending against Haynes.

38          Further, the terms of Haynes's parole prohibited his commission of any crime for which he could
39   be imprisoned, whether state or federal. Given that documents attached to the amended complaint showed



                                                            3
 1   that Zaporowski on multiple occasions had observed Haynes walking and driving without assistance and
 2   that Zaporowski knew that Haynes was collecting disability benefits from the Veterans Administration,
 3   the amended complaint could not plausibly allege that Zaporowski had no basis for seeking to determine
 4   whether Haynes was violating conditions of his parole by defrauding the federal government.


 5   B. The Access-to-the-Courts Claim

 6           Nor do we find merit in Haynes's challenge to the dismissal of his claim that Zaporowski's seizure
 7   of Haynes's legal papers violated Haynes's constitutional right of access to the courts. In order to prevail
 8   on such a claim, the plaintiff must establish, inter alia, "actual injury," i.e., that the defendant's actions
 9   "'hindered [the plaintiff's] efforts to pursue a legal claim.'" Davis v. Goord, 320 F.3d 346, 351 (2d Cir.
10   2003) (quoting Monsky v. Moraghan, 127 F.3d 243, 247 (2d Cir. 1997)). The "actual injury" element of
11   a court-access claim "derives ultimately from the doctrine of standing." Lewis v. Casey, 518 U.S. 343,
12   349 (1996). Although Haynes claimed that the seizure of his legal papers hindered his state-court appeal
13   from a July 2007 order granting him a de novo parole release hearing, that assertion is refuted by the state
14   court records.

15           Haynes's appeal from the July 2007 order was initially dismissed because of his failure to perfect
16   the appeal. However, that dismissal--whether it occurred before or after Zaporowski seized Haynes's legal
17   papers--did not cause Haynes injury. Haynes moved to have the dismissal vacated, and his motion was
18   granted on the condition that he perfect the appeal by May 22, 2009. See Haynes v. Alexander, No.
19   CA 07-01877, 2009 WL 775062 (N.Y. App. Div. 4th Dep't Mar. 23, 2009). Thereafter, Haynes's
20   reinstated appeal was considered and rejected. The Appellate Division ruled that Haynes's appeal from
21   the judgment "ordering a de novo hearing must be dismissed" because Haynes "ha[d] since been released
22   to parole supervision and potential discharge, thus rendering the appeal moot." Haynes v. Alexander, 66
23 A.D.3d 1348, 1348, 885 N.Y.S.2d 681, 681 (4th Dep't 2009). Although Haynes's appeal was moot,
24   nothing Zaporowski did rendered it so. Haynes's release on parole had occurred in January 2008, some
25   six months before the seizure of his legal papers. Accordingly, the amended complaint could not plausibly
26   allege injury from the seizure of his legal papers, and Haynes thus had no standing to pursue such a claim.

27            We have considered all of Haynes's contentions in support of his federal claims and have found
28   them to be without merit. Although Haynes requests permission to file a further amended complaint, we
29   decline this request, both because he did not request such permission in the district court and because the
30   futility of further amendment is demonstrated by documents that were attached to Haynes's amended
31   complaint.


32   C. The State-Law Claims

33                  A district court that has jurisdiction over claims raising federal questions also has discretion
34   to exercise supplemental jurisdiction over state-law claims that otherwise could not properly be brought
35   in federal court. See 28 U.S.C. § 1367. "In most circumstances, a district court should decline
36   supplemental jurisdiction if all federal claims have been dismissed at the pleading stage." Lerner v. Fleet



                                                           4
 1   Bank, N.A., 318 F.3d 113, 130 (2d Cir. 2003); see, e.g., Carnegie-Mellon University v. Cohill, 484 U.S.
2   343, 350 n.7 (1988) ("in the usual case in which all federal-law claims are eliminated before trial, the
 3   balance of factors to be considered under the pendent jurisdiction doctrine--judicial economy,
 4   convenience, fairness, and comity--will point toward declining to exercise jurisdiction over the remaining
 5   state-law claims").

 6            Although the district court in the present case, in addressing Haynes's challenges to the
 7   constitutionality of Zaporowski's searches, stated that "[o]n th[e] basis [of Huntley] alone," Haynes "does
 8   not have any cognizable claim," Decision and Order dated December 22, 2010, at 2, the court did not
 9   expressly address Haynes's state-law claims. We conclude that, as all federal claims were dismissed for
10   failure to state a claim, the court should have declined to entertain supplemental jurisdiction over Haynes's
11   state-law claims, and the judgment should have dismissed the latter claims without prejudice.


12          For the reasons stated above, we affirm so much of the judgment as dismissed Haynes's federal
13   claims; we remand for entry of an amended judgment stating that the state-law claims are dismissed
14   without prejudice.


15                                                  FOR THE COURT:
16                                                  CATHERINE O'HAGAN WOLFE, Clerk of Court
17




                                                          5